Mr. Justice Turner,
dissenting, delivered the following opinion:
It has become necessary for me to reconsider my opinion delivered in the case of Patrick v. Beazley, 6 How. 609; and, after the most mature reflection, I have abundant reason to be satisfied with that opinion, and am strengthened and confirmed in the view I then took of the subject, by the facts and circumstances of the cases now before us.
In one of the cases now under consideration, the facts are these, as stated in an agreed case: The plaintiff was the holder of two promissory notes, one dated in 1835, the other in 1839, each payable on the 1st January, 1840, at the Commercial Bank of Rodney, to the order of W. H. Compton, the defendant, who indorsed them to the plaintiff; that, on the 4th of January, 1840, the usual presentment and demand were made at the bank, at the close of business hours, payment was refused, and written notices of presentment, demand, non-payment and protest were made, addressed to Compton, at Rodney, and were placed in the post office at that place on the same day; that Compton resided within three miles of Rodney, in the country, and was in the habit of getting newspapers and letters at that office, which was the nearest post office *571to his residence, and that he was usually at Rodney once or twice a week in the winter months, and commonly called at the post office every time he went there. On this statement of facts, judgment was rendered in favor of the defendant at November term, 1842, after the opinion of this court, in the case of Patrick v. Beazley, was published in the newspapers of the state; and the plaintiff sued out this writ of error. In the other cases argued and submitted to us, the facts are the same in substance. The notes sued on, in the several cases now before us, bear date in 1835, 1836, 1837, 1838 and 1839, respectively, all made and protested since the decision in the case of Stamps v. Brown, which was decided in 1832, and reported in Walker’s Rep. p. 527, pirblished in 1834, and previous to the case of Patrick v. Beazley, reported in 6 How. 609.
Thus, we find a uniformity in the usage and custom of our state, in cases like the present, from Woodville to Manchester; and it is fairly to be presumed that all our'banks, merchants, notaries and lawyers were acquainted with this usage, and acted in conformity thereto. It was sanctioned and sustained by the unanimous opinion of the supreme court of our state, by a judge who presided at the trial of the case of Stamps v. Brown,'and by every judge and jury in the state, as far as I am informed, up to the decision of the case of Patrick v. Beazley, in 1841. Contracts were made under the guidance and sanction afforded by the decision of Stamps v. Brown, and is it lawful, is it reasonable, is it just, now to change the rule, and render null and void transactions and contracts made whilst that decision was in force, and considered as the law of the land?
I am informed that cases similar to the present have frequently occurred in the circuit court of the United States for' this state, judge McKinley presiding; and he decided in conformity to the-principles laid down in the case of Stamps v. Brown; and that when the cases relied on to support the contrary rule, found in Tennessee, New York and other reports, were cited; the judge very properly remarked, that if he were presiding in the courts in those states, or in cases which happened there, he would be governed by those decisions; but that as he was sitting in a case which arose under our laws and usages, the decision of our su*572preme court as to those laws and usages would govern him, and suits to a vast amount of money were so decided in that court within the last few years. These cases afford additional evidence of the prevalence of the custom and usage relied on and .sustained in the case of Stamps v. Brown.
I have not been able to find a single case where the courts have changed a rule of this sort, where it would tend to discharge indorsers from their liabilities. Usages and customs may be altered for the convenience of trade and commerce, and to give better security for debts and . greater facility in collecting them. Penny postó are adopted by usage and not by statute, and a notice sent by it is sufficient. Our post offices in cities and towns supply the place of penny posts in other and 'larger cities, such as New York, &c. See Story on Bills, 452, secs. 382, 289, 297, 300, 305.
But I have been told that the decision in the case of Stamps v. Brown is not law. And why and wherefore is it not law? Where are we to look for rules of action in matters of this sort? The common law tells us nothing about it. Rules of this kihd are formed by courts of justice, on due inquiry made by the usages and customs which have prevailed for a long period of time among men of business.. Hence we find the ablest judges both in England and America, and among them Lords Holt, Mansfield, and Marshall, calling up distinguished men in trade, men of business, capital and credit, to testify as to the usages of trade and commerce, and from information derived from that source, laying down and prescribing the rule, in order to enforce contracts and liabilities made and incurred under and in pursuance of those usages. See Story on Bills of Ex. 316, secs. 289, 382; 2 Camp. Rep. 208. Courts of justice adopt the usages and customs of merchants in places such as London, Liverpool and. New York. And sometimes the legislature interposes and adopts, alters or creates the rule; and when thus declared the rule operates prospectively only, and not retrospectively, as in case of the change of a rule by judicial decision. After such manifest and palpable evidence oí the usage of our own state, sanctioned and confirmed by the highest judicial authority, it is my opinion the rule should not be changed to operate retrospectively, but if it is thought better to *573have the rule as laid down in the case of Patrick v. Beazley, let it be done by “rule of court” or by legislative authority, and then the people will have notice of the rule, and can act accordingly.
The usages and rules as to presentment and notice observed and enforced in several of the states of this Union, have not prevailed in all. In a case in New Hampshire, where the holder and maker resided fifteen miles apart, and in a thinly .settled country, a presentment eight days after a note fell due was held to be sufficient to charge the indorser. 1 N. H. Rep. 140.
In a case in Pennsylvania, in 1792, where notice of the nonpayment of a note was not given to an indorser until four or five days after it became due, McKean, chief justice, observed that before the revolution it was not usnal to. give notice to an indorser, or even to call upon the maker as soon as a note became due, and to have done so would have been considered harsh and unreasonable. 2 Dall. 188, 233; 1 Serg. & Rawle, 324.
In most of the states, a protest of a promissory note is not necessary in order to charge an indorser. In Kentucky it is said to be different. 1 Monroe, 91.
In Holland, eleven days of grace are allowed ; in Hamburgh, twelve; iu England, three; in the district of Columbia, four; and so on, according to the convenience and usages of tradesmen and bankers, in each particular state or place. Chitty on Bills, 233 to 236.
In most commercial countries, where a note falls due on great hollidays, such as christmas, the Christian sabbath, the fourth of July, commencement day at Harvard University, &c., a demand on the day previous is sufficient to charge an indorser. 4 Wendell, 2 Cain. It was holden in Massachusetts, as late as 1803, that days of grace were not allowable on promissory notes. 4 Mass. Rep. 251. And Dane, in his abridgment, says, that when the court gave the opinion in that case, (allowing days of grace,) it was new, as it was in Mississippi until the year 1809, when our first bank was established. Our country people until then knew nothing of days of grace, or strict mercantile or bank usages. In the case of Harrel v. Bixler, Judge Hampton presided at the trial, at Liberty in Amite county, and charged the jury that the custom of merchants, allowing three days of grace, was not applicable to *574country transactions, such a usage being unknown among them, and sustained the plaintiff under-the proof of demand and notice, made at Liberty on the very day the note fell due, allowing no days of grace; and that case is the one reported in Walker,' 176. It was decided at June term 1824, and not December 1824¿ as stated in the book.* Our country people, until the establishment of the bank, knew of no rule or usage among them about days of grace, or strict mercantile or bank usages. And they have a mode in Louisiana to this day, I believe, derived from the Spanish law, which formerly prevailed there, and in Mississippi, of having no days of grace, it is by making a note payable at a day fixed. 7 Martin, 460.
In some places a note payable on demand is not entitled to days of grace. In others they are. This was regulated by statute in Mass. in 1824, as I have been informed.
Again : in our state, we find from Walker’s Rep. p. 100, in the case of Offutt v. Tick’s executors, where the suit was on a dishonored bill of exchange, mercantile usage, as to da3rs of grace, was recognized and allowed, in sustaining the liability of an indorser: and in the case of Chance v. Wright, Walker, 156, Ch. J. Hampton, in delivering the opinion of the court, used this language: “ Though at first strongly inclined to overrule the motion, believing that substantial justice had been done by the verdict, yet as it is manifestly in violation of the law regulating accountabilities resulting from the circulation of negotiable paper, we have felt bound to grant a new trial. We have witnessed the great hardship produced by the application of the strict law merchant, to the transactions of .'plain illiterate men in the country, who take and transfer notes, without any reference to the strict conditions imposed by the law governing such transfers, &c.,” and from that timé to this, days of grace have been allowed on all negotiable paper, except notes payable on demand.
Chief Justice Marshall, in several cases reported in Wheaton and Peters, recognized local usage about days of grace and the mode of notifying indorsers in the district- of Columbia and other places, and therein he followed the example set by other judges in other places, in order to enforce contracts, and hold indorsers to *575their liabilities, contracted under and with a view to those usages. The court did not refer the parties to or bring them under the operation of usages which existed in other places, and till then, that they should have observed the foreign and have disregarded the local usage. They decided, as other distinguished courts and judges have done elsewhere in all ages, they endeavoured to ascertain and establish the usages of the place where the contract was made and to be performed, and to hold parties liable to their contracts and engagements, made under, and according to those usages. After the decision of the case of Stamps against Brown, the notaries and men of business were bound to notice and to follow the rule there recognized and established; at least, they might be excused for following it: and indorsers were bound to take notice of it. And the several cases brought up to this court, since that time, show conclusively to my mind, that that usage prevailed throughout the state.
On subjects of this kind, where are our citizens to look for rules of conduct ? Are they to go beyond the limits of our own state, and enquire and follow what may be lawfully done in NewYork, Massachusetts, Tennessee, or elsewhere? Suppose they find their rules different from ours, which should they follow ? We.have our own rules and usages, and are bound to submit to, and follow them. If we do not, our courts will compel us. We are not bound by the decisions of other states, but we are by our own, and must conform to them, or our rights and interests will be sacrificed.
The case of Wilcox & Fearn v. McNutt, 2 Howard, does not conflict with the case of Stamps v. Brown. The rule laid down in the former is expressly recognized in the latter, which preceded it. The rule I allude to is this: that where the indorser resides within the limits of the town or city where the bill or note is dishonored, personal notice, or notice left at the party’s dwelling, is required. There is a distinction between that case and these now under consideration. In these, as in the case of Stamps v. Brown, and Patrick v. Beazley, the indorser resided beyond the limits of the town, and nearer to the post offices of those towns than to any other, and notice was given by leaving a copy at the post office nearest the indorser’s residence. Can any sensible *576reason be given between the case of a notice transmitted by mail to a distant post office for distribution, and notices placed in the post office by hand for distribution? Is a person more likely to receive the one than the other? See 1 Peters, 578.
But, after the decision of the case of Stamps v. Brown, the usage and custom of our banks, and of men of business, in relation to the mode of giving notice to indorsers in cases like the present, became fixed and settled law, and all persons within our jurisdiction were bound by the rule, usage and custom, there stated and recognized. Suppose a notary, who followed the rule prescribed in that case, should be sued by the holder of a note for neglect, in not giving personal notice in a case like that, and he should plead in his defence that he went by the rule prescribed by the supreme court of the state; would that plea avail him? If not, hard indeed will be his case. It is hard enough for creditors to lose their money by a change of the rule, after they have contracted and acted under it; but how much harder is the case of the poor notary, whose interest it is to do his duty faithfully, having no other interest in the case beyond his fees? If the decision in the case of Patrick v. Beazley is to prevail, it is impossible to conceive the extent of the injury which must result to the holders of indorsed notes. Look at the very cases now before us.
No mischief resulted from the decision in the case of Stamps v. Brown. I have never heard of any. The reason is obvious. The court sustained the usage of the country, and the parties have been held liable to comply with their promises, made with a knowledge of those usages.
No injury has yet resulted from the decision in the case of Patrick v. Beazley. That cause went off on another point, viz., the want of notice to a previous indorser. And if any have followed that rule since, no injury can possibly happen, as the notice is required to be personal. But the mischief that is to result from that decision, if persisted in, is now about to happen, without any fault, laches, or neglect of the holders of the notes sued on, or of the agents employed in making demand, and giving notice of non payment. I confess I feel alarmed at the consequences which *577will result to creditors, if the rule is to be changed, and made to act retrospectively.
But is there any thing unreasonable in the usage, as recognized and enforced in the case of Stamps v. Brown? I think not. The post-offices of our country are public offices, kept open every day for the use and convenience of all persons whatsoever; a place established by law, where all persons may receive and forward letters. There are both certainty and safety in depending on it. But how different is'it, when notice is sent to one residing at his private house in the country. He may be absent; and then the notice is left at the house, perhaps with no person, perhaps with careless or unfaithful servants; perhaps with thoughtless children. Personal service is not required. Due diligence is all that is requisite. Suppose a note protested at Clinton or Natchez, or elsewhere out of Jackson, and the indorser resides nearest to the post-office at Jackson, but out of town; the notice sent to the post-office at Jackson is sufficient. But if protested in Jackson, the notice deposited in the post-office there is insufficient. And for what reason? According to my judgment, there is no good reason for the difference. I think the usage recognized in the case of Stamps v. Brown is decidedly the most convenient for all parties, and I am in favor of adhering to it.
Ch. J. Martin, of Louisiana, is reported to have said, on an occasion like the present, that “we do not consider ourselves at liberty to change the settled jurisprudence of this court. It is meet, that while we settle the rights of parties litigant before us, the rest of the community should find in our decisions a rule on which they may rest assured that future cases of the same kind will receive the same determination; and that our decisions should be beacons, and not decoys or snares. If the principles we establish are found inconsistent, the legislature may do, what was done by the parliament of England, fix a rule, by which future cases may be determined.” 15 Louis. Rep. 245, Hamer et al. v. Johnson et al.
Judges have frequently had occasion to say, that if the question had not been previously adjudged, they would decide differently. 1 Ves. jr. 13, 17; 19 Ves. 478, 479; 2 Hill’s Rep. 87.
In the case of Wilcox & Fearn v. McNutt, before cited, and now *578relied on, the court says, “it is dangerous in all cases, to disregard the well-settled law; that it would be extremely embarrassing to suffer the rule to fluctuate; that it is of the utmost importance to mercantile transactions, to have a certain and stated rule in relation to notices.”
In the case in 4 Dev. & Bat. the court says, that if they were now for the first time deciding the question, they would decide it differently, but would not disturb the old decisions, from consequences resulting from a change of the rule. And again, laws are not binding, having a retrospective effect. 2 Conn. Reports, 566; 2 Gall. 105, per Kent in case of Desh v. Vankleek; 2 Cranch, 272; 4 Burr. 2460; 4 Conn. Rep. 209; 6 ibid. 54; 15 Louis. Rep. 245.
In most of the cases reported in our law books it will be seen, that the leaning of the courts of justice has constantly been to enforce the contracts and liabilities of the parties, and not to discharge them therefrom, but for good and sufficient cause founded in reason and law.
The case reported in 1 Peters’ Rep. 578, the Bank of Columbia, use of the Bank of the United States v. John Lawrence, is expressly in point. That case was decided in 1828, four years previous to the decision of the case of Stamps v. Brown. The note was made in Georgetown, payable at the Bank of Columbia, in that town, and the indorser resided in the county of Alexandria, three miles distant, and out of the limits of Georgetown. But the post-office in Georgetown was nearer to his residence than any other post-office, and he was in the habit of receiving letters at that post-office. The notice was addressed to the mdorser, at Georgetown, and placed in the post-office of Georgetown, and held sufficient, by the unanimous opinion of the judges of the Supreme Court of the United States, including Chief Justice Marshall, and Judges Washington, Story, Trimble, and others. Our supreme court made the same decision in a similar case, and our citizens have conformed to it. This case is cited rvith approbation by Judge Story, in his Commentaries on Bills of Exchange, sec. 295, in note; sec. 297, and note. See Kent’s Com. 4. ed. Lect. 44, p. 106, 107; 2 Hill’s N. Y. Rep. 587; 2 Peters, 549; 4 Wend. 398.
I am therefore of opinion that the judgments in the cases to which this opinion applies be reversed, and new trials be granted.

At December term 1834,1 took my seat on the supreme court bench. E.T.